DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-18 have been elected. 
Claims 7-18 have been examined. 

Election/Restrictions
Applicant's election with traverse of Species II – claims 7-18 in the reply filed on 06/13/2022 is acknowledged.  The traversal is on the ground(s) that there is sufficient overlap in the mutually exclusive characteristics of the species.  This is not found persuasive because: Species I is directed to establishing a prediction module by forming a prediction component that matches metadata of a machine learning module, acquiring a security component and integrating the security component with the prediction component to obtain the prediction module. Species II is directed to generating a prediction service by selecting a machine learning module, acquiring interface configurations of the machine learning module, selecting a prediction module that matches the metadata of the machine learning module, updating the prediction module with the interface configurations and generating the prediction service by assembling the machine learning model and the prediction module. There is no overlap between the two species- species I generates a prediction module based on a prediction component and a security component while species II generates a prediction service using a machine learning model, a prediction module adapted to the machine learning model and interface configurations of the machine learning module. The two species require types of searching. Further, the dependent claims of each of the species are also different in scope and will also require different areas and types of searching. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 18 is directed to a system comprising a model warehouse, a prediction warehouse and a processing engine. The specification of the instant application does not explicitly recite that these elements are implemented in hardware. Therefore, claim 18 is directed to a system comprising of no hardware elements which is non-statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190102098 to Biswas et al (hereinafter Biswas).
As per claim 7, Biswas teaches:
A method for automatically generating a prediction service, comprising: 
S1) selecting a machine learning model and acquiring interface configurations of the machine learning model (Biswas: [0062]: the client computing device may request a Long Short Term Memory (LSTM) neural network for processing the particular input dataset. [0165]. [0166]: In FIG. 11 two outputs are defined based on two sets of inputs. Other embodiments may include more or fewer outputs and/or inputs. For example, a basic interface may include a single output and a single input. A more complicated interface may include six outputs and five inputs (interface configurations)); and 
S2) selecting a prediction module adapted to the machine learning model based on metadata of the machine learning model, updating the prediction module in combination with the interface configurations, and assembling the machine learning model and the prediction module to generate the prediction service (Biswas: [0062] At step 206, the particular input dataset, a particular machine learning training dataset of the one or more machine learning training datasets, and one or more particular configuration files for building a particular machine learning system are sent from the first server computer to a second server computer. The one or more particular configuration files comprise instructions which, when executed, cause a server computer to generate a machine learning system. The one or more particular configuration files may be for a machine learning system of a particular type. [0080]: The master machine learning system may then identify a configuration file (prediction module) that matches the machine learning type (metadata). [0082]: For example, the master machine learning server computer may be programmed or configured to change a line of code in a configuration file that defines the value for a particular parameter. Thus, in the example above, the master machine learning server computer may change the portion of the code that identifies the vector size in each configuration file (updating the prediction module) such that the first configuration file identifies a vector length of 100, the second configuration file identifies a vector length of 250, and the third configuration file identifies a vector length of 500. [0165]: FIG. 11 depicts an example graphical user interface for identifying inputs and outputs in an uploaded training dataset. The interface for FIG. 11 includes the uploaded training dataset, options for identifying outputs, and options for identifying inputs. [0166] Any number of inputs and outputs may be defined through the graphical user interface. For example, a basic interface may include a single output and a single input. A more complicated interface may include six outputs and five inputs (updating interface configurations)).

As per claim 8, Biswas teaches:
The method of claim 7, wherein S1) comprises: S101) acquiring machine learning models to be trained with different types of metadata, training each machine learning model to be trained, defining interface configurations of each machine learning model to be trained, obtaining a set of pre-trained machine learning models after training is completed, and storing the set of pre-trained machine learning models in a model warehouse (Biswas: [0080]: The master machine learning server computer 130 may select a default machine learning type and/or may receive a selection of a machine learning type from the client computing device. The master machine learning system may then identify a configuration file that matches the machine learning type. [0081] At steps 314, 316, and 318, master machine learning server computer 130 sends the configuration file and the training dataset to first worker server computer 302, second worker server computer 304, and third server computer 130 respectively with first parameters, second parameters, and third parameters respectively. The parameters generally refer to configuration options for the machine learning system. [0083] At step 320, each of first worker server computer 302, second worker server computer 304, and third worker server computer 306 configure, train, and run machine learning systems based on the configuration files. [0089] Optimal parameters may also be stored as defaults for any combination of a type of machine learning system, training dataset, size of training dataset, and/or category of input data. For example, default parameter values may be stored for an Encoder Decoder neural network trained with a first training dataset and for an Encoder Decoder neural network trained with a second training dataset. [0166] Any number of inputs and outputs may be defined through the graphical user interface. For example, a basic interface may include a single output and a single input. A more complicated interface may include six outputs and five inputs. [0113] Additionally or alternatively, the machine learning server computer may store trained machine learning systems on a separate storage device); and 
S102) selecting a machine learning model from the model warehouse, and acquiring interface configurations of the machine learning model (Biswas: [0089]: Thus, when the Encoder Decoder neural network is used at a future time, the default parameters for the Encoder Decoder neural network may be defined by the selected machine learning training dataset. [0166] Any number of inputs and outputs may be defined through the graphical user interface. For example, a basic interface may include a single output and a single input. A more complicated interface may include six outputs and five inputs. [0113]).

As per claim 9, Biswas teaches:
The method of claim 8, in S101), after acquiring the machine learning models to be trained with different types of metadata, and before defining the interface configurations of each machine learning model to be trained, further comprising: configuring a preprocessor for each machine learning model to be trained; wherein the preprocessor is configured to selectively change data for an input of the machine learning model to be trained based on a first preset rule, and to obtain data that meets input data requirements of the machine learning model to be trained after the change is completed (Biswas: [0117]: The machine learning server computer (preprocessor) may identify outputs that have confidence scores below the confidence score threshold value. The machine learning server computer may then identify the inputs that correspond to the outputs that have confidence scores below the confidence score threshold value (preset rule). The machine learning server computer may then process the identified inputs at a second stage of processing by training a new machine learning system with a different training dataset and using the new machine learning system to compute new outputs from the identified inputs. [0118]: If the machine learning server computer identifies new outputs with confidence scores below the confidence score threshold, the machine learning server computer may reprocess the corresponding inputs with a third machine learning system trained with a third training dataset. The machine learning server computer may continue training new machine learning systems until the machine learning server computer has produced outputs with confidence scores above the confidence score threshold for each input).

As per claim 12, Biswas teaches:
The method of claim 8, before updating the prediction module in combination with the interface configurations in S2), comprising: S201) establishing prediction modules corresponding to the machine learning models to be trained or pre-trained machine learning models in the set of pre-trained machine learning models, and storing all the prediction modules in a prediction warehouse; and 5202) selecting the prediction module adapted to the machine learning model from the prediction warehouse based on the metadata of the machine learning model (Biswas: [0080]: The master machine learning system may then identify a configuration file that matches the machine learning type. [0082] In an embodiment, sending the configuration file with different parameters comprises sending different versions of the configuration file. For example, the master machine learning server computer may be programmed or configured to change a line of code in a configuration file that defines the value for a particular parameter. Thus, in the example above, the master machine learning server computer may change the portion of the code that identifies the vector size in each configuration file such that the first configuration file identifies a vector length of 100, the second configuration file identifies a vector length of 250, and the third configuration file identifies a vector length of 500. [0088]: The machine learning server computer may update stored configuration files for a machine learning system with the optimal parameters identified using the hyperparameter optimization techniques described herein).

As per claim 15, Biswas teaches:
The method of claim 7, wherein assembling the machine learning model and the prediction module to generate the prediction service in S2) comprises: assembling the machine learning model and the prediction module to generate a deployment piece of the prediction service, and installing the deployment piece in a production environment to generate an execution body of the prediction service in the production environment (Biswas: [0081] At steps 314, 316, and 318, master machine learning server computer 130 sends the configuration file and the training dataset to first worker server computer 302, second worker server computer 304, and third server computer 130 respectively with first parameters, second parameters, and third parameters respectively. [0083] At step 320, each of first worker server computer 302, second worker server computer 304, and third worker server computer 306 configure, train, and run machine learning systems based on the configuration files. Each server computer may build a slightly different machine learning system of the same type based on different parameters).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas and US 20210109726 to Du et al (hereinafter Du).
As per claim 10, Biswas does not teach the limitations of claim 10. However, Du teaches:
wherein storing the set of pre-trained machine learning models in the model warehouse in S101) comprises: pre-encrypting each pre-trained machine learning model in the set of pre-trained machine learning models, obtaining a set of pre-trained machine learning models with pre-encryption after the pre-encryption is completed, and storing the set of pre-trained machine learning models with pre-encryption in the model warehouse (Du: [0183]: there are a plurality of general-purpose machine learning models. [0209] In another example, the step S2502 of performing storage optimization on the general-purpose machine learning model to generate a secondary model further includes: encrypt the general-purpose machine learning model to generate a secondary model. In the example, by encrypting the general-purpose machine learning model, security of the general-purpose machine learning model during storage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Du in the invention of Biswas to include the above limitations. The motivation to do so would be to increase the security of the general-purpose machine learning model during storage and transmission (Du: [0209]).

As per claim 14, Biswas in view of Du teaches:
The method of claim 10, wherein the prediction service in S2) has a decryption function that matches the pre-encryption of the machine learning model (Du: [0283] The method further includes: a step S2804, restoring the target secondary model to obtain a target general-purpose machine learning model. For instance, if an operation of the storage optimization processing is encryption, a corresponding restoring operation is to decrypt the secondary model).
The examiner provides the same rationale to combine prior arts Biswas and Du as in claim 10 above. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas and US 20190115028 to Rivkin et al (hereinafter Rivkin).
As per claim 11, Biswas does not teach the limitations of claim 11. However, Rivkin teaches:
wherein S102) further comprises: selecting a preprocessor based on the machine learning model; wherein, the preprocessor is configured to selectively change data for an input of the machine learning model based on a second preset rule, and to obtain data that meets input data requirements of the machine learning model after the change is completed (Rivkin: [0030] At 110, a selected transcription model may be used to transcribe the input media file. The transcription model may be one that has been previously trained. The transcription model may include executing one or more preprocessors, and using outputs of the preprocessors. Once the input file is received, it goes through several preprocessors to condition, normalize, standardize, winsorize, and/or to extract features in the content (data) of the input file prior to being used as inputs of a transcription model. [0029] In some embodiments, seven preprocessors may be used to condition the content of the media file. The outputs of each preprocessor may be joined to form a single cohesive feature profile from the input media file. In some embodiments, during a first transcription cycle, only four preprocessors are used to condition the content of the input media file. The selection, combination and execution order of these four preprocessors may be unique and provide advantages not previously seen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Rivkin in the invention of Biswas to include the above limitations. The motivation to do so would be to provide  more flexibility, better efficiency, better computer performances, better prediction accuracy, optimization of computer resources, improved data accuracy, improved data integrity etc. (Rivkin: [0029]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas and US 20220019663 to Stapleton et al (hereinafter Stapleton).
As per claim 16, Biswas teaches:
The method of claim 7, comprising: activating the prediction service in a production environment; acquiring input data; transmitting the input data to the machine learning model for calculation through an execution function and a calling function of the prediction service; and obtaining, through the execution function and the calling function, output data and/or an output state calculated, based on the input data, by the machine learning model (Biswas: [0109] The input dataset may be received by the machine learning server computer. [0111] At step 410, the particular input dataset is used as input into the particular machine learning system in order to compute a particular output dataset. For example, after the machine learning system has been trained using the selected training dataset, each input of the particular input dataset may be processed by the machine learning system to produce an output. The outputs may then be combined into an output dataset).
Biswas does not teach: acquiring an authorization state corresponding to an authentication function in the prediction service; and in response to the authorization state meeting preset authentication conditions, decrypting the machine learning model of the prediction service in the production environment. However, Stapleton teaches:
acquiring an authorization state corresponding to an authentication function in the prediction service; and in response to the authorization state meeting preset authentication conditions, decrypting the machine learning model of the prediction service in the production environment (Stapleton: [0041]: These credentials may authenticate the nurse to utilize the software application to apply data across one or more ML models. In some embodiments, the nurse's credentials may restrict the nurse's access to some models, while denying the nurse access to other models (which, if the nurse attempted to use functionality that relied on restricted models, might provide audio or visual output such as “You are not authorized to perform this operation”). [0060] In some embodiments, in the encryption of ML model 420 and weights in non-volatile memory stage 440 (in the middle of FIG. 4), encryption key 446 may be used at 456 to encrypt parameters and weights associated with FFNN 420 to generate encrypted model file 458 and encrypted weights file 460. Later, e.g., when decrypted or encrypted input data is about to be applied across FFNN 420, digital key 426 (or another digital key) may be used at block 462 to decrypt encrypted model file 458 and encrypted weights file 460. This may occur, for instance, when FFNN 420 is loaded into volatile memory (e.g., of AI provider system 100 or remote computing system 102) for use).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Stapleton in the invention of Biswas to include the above limitations. The motivation to do so would be to prevent unauthorized use of FNN or its encrypted version (Stapleton: [0061]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas in view of Stapleton as applied to claim 16 above, and further in view of US 20190050564 to Pogorelik et al (hereinafter Pogorelik).
As per claim 17, Biswas in view of Stapleton does not teach the limitations of claim 17. However, Pogorelik teaches:
further comprising: acquiring a debugging state corresponding to an anti-debugging function in the prediction service, and selectively activating a preset protection function in the prediction service based on a relationship between the debugging state and a preset debugging condition (Pogorelik: [0016] Turning now to FIG. 1, an embodiment of an electronic processing system 10 may include an inference engine 11, and a model retrieval blocker (MRB) 12 communicatively coupled to the inference engine 11. The MRB 12 may include logic 13 to perform run-time analysis of inputs and outputs of a machine learning model of the inference engine 11, detect an activity indicative of an attempt to retrieve the machine learning model based on the run-time analysis, and perform one or more preventive actions upon detection of the activity indicative of the attempted model retrieval. For example, the one or more preventive actions may include one or more of an interruption of the flow of the machine learning model, an introduction of delay in the execution of the machine learning model, a modification of outputs of the machine learning model, a creation of a log of information related to the model retrieval attempt, and a notification of the model retrieval attempt).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Pogorelik in the invention of Biswas in view of Stapleton to include the above limitations. The motivation to do so would be to provide protection for an inference engine against model retrieval attack (Pogorelik: [0001]).

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas, Stapleton and Pogorelik.
As per claim 13, Biswas does not teach the limitations of claim 13. However, Stapleton teaches:
wherein establishing the prediction module in S201) comprises: establishing the prediction module by an authentication component (Stapleton: [0041]: These credentials may authenticate the nurse to utilize the software application to apply data across one or more ML models. In some embodiments, the nurse's credentials may restrict the nurse's access to some models, while denying the nurse access to other models (which, if the nurse attempted to use functionality that relied on restricted models, might provide audio or visual output such as “You are not authorized to perform this operation”)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Stapleton in the invention of Biswas to include the above limitations. The motivation to do so would be to prevent unauthorized use of FNN or its encrypted version (Stapleton: [0061]).
Biswas in view of Stapleton does not teach: establishing the prediction module by an anti-debugging component. However, Pogorelik teaches:
establishing the prediction module by an anti-debugging component (Pogorelik: [0016] Turning now to FIG. 1, an embodiment of an electronic processing system 10 may include an inference engine 11, and a model retrieval blocker (MRB) 12 communicatively coupled to the inference engine 11. The MRB 12 may include logic 13 to perform run-time analysis of inputs and outputs of a machine learning model of the inference engine 11, detect an activity indicative of an attempt to retrieve the machine learning model based on the run-time analysis, and perform one or more preventive actions upon detection of the activity indicative of the attempted model retrieval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Pogorelik in the invention of Biswas in view of Stapleton to include the above limitations. The motivation to do so would be to provide protection for an inference engine against model retrieval attack (Pogorelik: [0001]).

As per claim 18, Biswas teaches:
A system for automatically generating a prediction service, comprising: 
a model warehouse, comprising at least one machine learning model (Biswas: [0113]: the machine learning server computer may store trained machine learning systems on a separate storage device); 
a prediction warehouse, comprising at least one prediction module matching metadata of the machine learning model in the model warehouse (Biswas: [0062] At step 206, the particular input dataset, a particular machine learning training dataset of the one or more machine learning training datasets, and one or more particular configuration files for building a particular machine learning system are sent from the first server computer to a second server computer. The one or more particular configuration files comprise instructions which, when executed, cause a server computer to generate a machine learning system. The one or more particular configuration files may be for a machine learning system of a particular type (metadata). [0091]: The master machine learning server computer may store the parameter values, configuration files, and training datasets locally and/or on a separate server computer, such as a cloud server); and 
a processing engine, configured to have a function of assembling the machine learning model in the model warehouse and the prediction module in the prediction warehouse (Biswas: [0081] At steps 314, 316, and 318, master machine learning server computer 130 sends the configuration file and the training dataset to first worker server computer 302, second worker server computer 304, and third server computer 130 respectively with first parameters, second parameters, and third parameters respectively. The parameters generally refer to configuration options for the machine learning system. [0083] At step 320, each of first worker server computer 302, second worker server computer 304, and third worker server computer 306 configure, train, and run machine learning systems based on the configuration files); 
and 
the processing engine is configured to assemble the machine learning model in the model warehouse and the prediction module in the prediction warehouse which have a metadata matching relationship, and to generate the prediction service after the assembly is completed  (Biswas: [0081] At steps 314, 316, and 318, master machine learning server computer 130 sends the configuration file and the training dataset to first worker server computer 302, second worker server computer 304, and third server computer 130 respectively with first parameters, second parameters, and third parameters respectively. The parameters generally refer to configuration options for the machine learning system. [0083] At step 320, each of first worker server computer 302, second worker server computer 304, and third worker server computer 306 configure, train, and run machine learning systems based on the configuration files).
Biswas does not teach: wherein the prediction module is configured to have an authentication function and an anti-debugging function. However, Stapleton teaches:
authentication function (Stapleton: [0041]: These credentials may authenticate the nurse to utilize the software application to apply data across one or more ML models. In some embodiments, the nurse's credentials may restrict the nurse's access to some models, while denying the nurse access to other models (which, if the nurse attempted to use functionality that relied on restricted models, might provide audio or visual output such as “You are not authorized to perform this operation”)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Stapleton in the invention of Biswas to include the above limitations. The motivation to do so would be to prevent unauthorized use of FNN or its encrypted version (Stapleton: [0061]).
Biswas in view of Stapleton does not teach: an anti-debugging function. However, Pogorelik teaches:
an anti-debugging function (Pogorelik: [0016] Turning now to FIG. 1, an embodiment of an electronic processing system 10 may include an inference engine 11, and a model retrieval blocker (MRB) 12 communicatively coupled to the inference engine 11. The MRB 12 may include logic 13 to perform run-time analysis of inputs and outputs of a machine learning model of the inference engine 11, detect an activity indicative of an attempt to retrieve the machine learning model based on the run-time analysis, and perform one or more preventive actions upon detection of the activity indicative of the attempted model retrieval).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Pogorelik in the invention of Biswas in view of Stapleton to include the above limitations. The motivation to do so would be to provide protection for an inference engine against model retrieval attack (Pogorelik: [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20190087383 to Zhou et al: A system comprises: a data warehouse, a storage device and a cluster including a plurality of computing nodes; the data warehouse is configured to store task data obtained from the user; at least one computing node in the cluster includes a resource scheduling component, and is configured to perform resource scheduling for the task and determine a computing node executing the task; the computing node executing the task comprises a model training component and/or a prediction component; the model training component is configured to, according to task data, invoke a corresponding type of learning model from the storage device; use sample data and training target included in the task data to train the learning model, to obtain the prediction model corresponding to the task and store the prediction model in the storage device; the prediction component is configured to obtain a prediction result output by the prediction model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438